1. In an action in which double costs are given by statute, it is not necessary to award them in a judgment by the Court of Appeals, affirming a judgment of the court below, in order to entitle the successsful party to them on appeal. The officer who adjusts the costs, is bound to tax such costs as double, and the court below may either order him to do so, or, on appeal, correct his adjustment of them, in that respect.8. The representative of. a party to an action, who dies while an appeal is pending in the Court of Appeals, is entitled to continuous term fees, after the death of such party, if the action and appeal are subsequently revived in his name.